

116 HR 4713 RS: Department of Homeland Security Office of Civil Rights and Civil Liberties Authorization Act
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 574116th CONGRESS2d SessionH. R. 4713[Report No. 116–280]IN THE SENATE OF THE UNITED STATESDecember 10, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 19, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend the Homeland Security Act of 2002 to make certain improvements in the Office for Civil Rights and Civil Liberties of the Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the Department of Homeland Security Office of Civil Rights and Civil Liberties Authorization Act.2.Officer for civil rights and civil liberties(a)In generalSection 705 of the Homeland Security Act of 2002 (6 U.S.C. 345) is amended—(1)in the section heading, by striking Establishment of; and(2)by striking subsections (a) and (b) and inserting the following new subsections:(a)In generalThere is established within the Department an Office for Civil Rights and Civil Liberties. The head of such Office is the Officer for Civil Rights and Civil Liberties, who shall report directly to the Secretary.(b)ResponsibilitiesThe Officer for Civil Rights and Civil Liberties shall carry out the following responsibilities:(1)Oversee compliance with constitutional, statutory, regulatory, policy, and other requirements relating to the civil rights and civil liberties of individuals affected by the programs and activities of the Department.(2)Integrate civil rights and civil liberties protections into all programs and activities of the Department.(3)Conduct civil rights and civil liberties impact assessments, as appropriate, including prior to the implementation of new Department regulations, initiatives, programs, or policies.(4)Conduct periodic reviews of policies, procedures, and activities of the Department relating to civil rights and civil liberties.(5)Provide policy advice, recommendations, and other technical assistance relating to civil rights and civil liberties to the Secretary and to heads of components, directorates, and offices and other personnel within the Department.(6)Review, assess, and investigate complaints, including complaints filed by members of the public, and information indicating possible abuses of civil rights or civil liberties at the Department, unless the Inspector General of the Department determines that any such complaint should be investigated by the Inspector General.(7)Initiate reviews, investigations, and assessments of the administration of the programs and activities by the Department relating to civil rights and civil liberties, as the Officer determines necessary.(8)Coordinate with the Privacy Officer to ensure that—(A)programs, policies, and procedures involving civil rights, civil liberties, and privacy considerations are addressed in an integrated and comprehensive manner; and(B)Congress receives appropriate reports regarding such programs, policies, and procedures.(9)Lead the equal employment opportunity programs of the Department, including complaint management and adjudication, workforce diversity, and promotion of the merit system principles.(10)Make publicly available through accessible communications channels, including the website of the Department—(A)information on the responsibilities and functions of, and how to contact, the Office;(B)summary of reports of investigations that result in final recommendations that are issued by the Officer upon completion of investigations carried out pursuant to paragraph (6); and(C)summaries of impact assessments issued by the Officer and carried out pursuant to paragraph (3) or (7).(11)Engage with individuals and communities whose civil rights and civil liberties may be affected by programs and activities of the Department, including by informing such individuals and communities about report and redress processes and advising the Secretary and heads of components, directorates, offices, and other personnel within the Department of concerns raised by such individuals and communities.(c)Coordination with inspector general(1)Authority to investigate possible abusesThe Officer for Civil Rights and Civil Liberties may investigate any matter referred to in paragraph (6) or (7) of subsection (b) after fulfilling the coordination requirements under paragraph (2) with respect to such matter.(2)Coordination requirements(A)Referral of matters to inspector generalBefore initiating any investigation described under paragraph (1), the Officer for Civil Rights and Civil Liberties shall refer the matter and all related complaints to the Inspector General of the Department.(B)Inspector general responsibilities(i)Determination and notificationNot later than 5 business days after the receipt of a matter referred under subparagraph (A), the Inspector General shall—(I)make a determination regarding whether the Inspector General intends to initiate an audit or investigation of the matter referred under subparagraph (A); and(II)notify the Officer of such determination.(ii)Audits and investigationsIf the Inspector General notifies the Officer for Civil Rights and Civil Liberties that the Inspector General intends to initiate an audit or investigation, the Inspector General shall—(I)initiate such audit or investigate by not later than 90 days after providing such notification; or(II)not later than 3 days after the end of the 90-day period specified in subclause (I), notify the Officer that such audit or investigation was not initiated.(C)Provision of assistanceAt the request of the Inspector General, the Officer for Civil Rights and Civil Liberties may provide assistance to the Inspector General on any investigation or audit initiated by the Inspector General based on a referral under subparagraph (A).(D)Investigation by officerThe Officer for Civil Rights and Civil Liberties may investigate a matter referred to the Inspector General under subparagraph (A) only if—(i)the Inspector General notifies the Officer for Civil Rights and Civil Liberties that the Inspector General does not intend to initiate an audit or investigation relating to that matter; or(ii)the Inspector General provides notification under subparagraph (B)(ii)(II) that an audit or investigation was not initiated.(d)Transparency(1)ComplaintsIn the case of a complaint made concerning allegations of abuses of civil rights and civil liberties under paragraph (6) of subsection (b), the Officer for Civil Rights and Civil Liberties shall—(A)provide to the individual who made the complaint notice of the receipt of such complaint within 30 days of receiving the complaint; and(B)inform the complainant of the determination of the Officer regarding the initiation of a review, assessment, or investigation within the Office, a referral to the Inspector General of the Department, or any other action taken.(2)InvestigationsIn the case of an investigation initiated by the Officer pursuant to paragraph (6) or (7) of subsection (b), upon the conclusion of the investigation, the Officer shall produce a report on the investigation which—(A)shall include the findings and recommendations of the Officer;(B)a summary of which shall be made publicly available;(C)shall not include any personally identifiable information related to any individual involved in such investigation; and(D)may include a classified appendix, as the Officer determines appropriate.(3)Submittal to heads of operational componentsThe Officer shall transmit a copy of each report produced under paragraph (2) to the Secretary and to the relevant head of each relevant operational component of the Department.(4)Reports to congressUpon the conclusion of any investigation conducted by the Officer for Civil Rights and Civil Liberties under paragraph (6) or (7) of subsection (b), the Officer shall submit to Congress a report on the investigation, which shall be prepared and submitted without any prior comment or amendment by the Secretary, Deputy Secretary, or any other officer or employee of the Department, unless the Officer seeks such comment.(e)Component civil rights and civil liberties officerThe head of each of the operational components of the Department shall designate a career appointee (as such term is defined in section 3132 of title 5, United States Code) from such component as the Officer for Civil Rights and Civil Liberties of that component. The Officer for Civil Rights and Civil Liberties of each such component shall coordinate with and provide information to the Officer for Civil Rights and Civil Liberties of the Department on matters related to civil rights and civil liberties within the components.(f)Access to informationThe Officer for Civil Rights and Civil Liberties of the Department—(1)shall have access to all records, reports, audits, reviews, documents, papers, recommendations, and other materials available to the Department that relate to programs and operations with respect to the responsibilities of the Officer under subsection (b); and(2)may, to the extent the Officer determines necessary, and subject to the approval of the Secretary—(A)issue a subpoena to require the production, by any person other than a Federal agency, of all information, documents, reports, answers, records, accounts, papers, and other documentary evidence necessary in the performance of the responsibilities of the Officer under this section; and(B)administer to or take from any person an oath, affirmation, or affidavit, whenever necessary in the performance of the responsibilities of the Officer under this section.(g)Annual reportNot later than March 31 of each year, the Officer for Civil Rights and Civil Liberties of the Department shall submit directly to the President, the President of the Senate, the Speaker of the House of Representatives, and the appropriate committees and subcommittees of Congress, a report on the implementation of this section during the year preceding the year during which the report is submitted. Each such report shall include, for the year covered by the report—(1)any allegations of abuse described under subsection (b)(6) and any actions by the Department or a component, directorate, or office of the Department that the Officer identifies as responsive to such allegations;(2)a list of Department programs and activities for which civil rights and civil liberties impact assessments were conducted, or policy advice, recommendations, or other technical assistance was provided;(3)any recommendations issued by the Officer to the Secretary or the head of a component, directorate, or office, together with information on the status of the implementation of such recommendations;(4)information on the diversity and equal employment opportunity activities of the Department, including information on complaint management and adjudication of equal employment opportunity complaints and efforts to ensure compliance throughout the Department with equal employment opportunity requirements;(5)a description of any efforts to engage with individuals and communities whose civil rights and civil liberties may be affected by activities carried out by the Department, including public meetings; and(6)information on total staffing for the Office of Civil Rights and Civil Liberties, including—(A)the number of full-time, part-time and contract support personnel; and(B)information on the number of employees whose primary responsibilities include supporting the Officer in carrying out paragraph (9) of subsection (b)..(b)Clerical amendmentThe item relating to section 705 in section 1(b) of the Homeland Security Act of 2002 is amended to read as follows:705.Officer for civil rights and civil liberties.3.Comptroller general reviewNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on subsection (b)(11) of section 705 of the Homeland Security Act of 2002 (6 U.S.C. 345), as amended by section 2.1.Short titleThis Act may be cited as the Department of Homeland Security Office for Civil Rights and Civil Liberties Authorization Act.2.Officer for civil rights and civil liberties(a)In generalSection 705 of the Homeland Security Act of 2002 (6 U.S.C. 345) is amended—(1)in the section heading, by striking Establishment of; and(2)by striking subsections (a) and (b) and inserting the following new subsections:(a)In generalThere is established within the Department an Office for Civil Rights and Civil Liberties. The head of such Office is the Officer for Civil Rights and Civil Liberties (referred to in this section as the Officer), who shall report directly to the Secretary.(b)ResponsibilitiesThe Officer shall carry out the following responsibilities:(1)Oversee compliance with constitutional, statutory, regulatory, policy, and other requirements relating to the civil rights and civil liberties of individuals affected by the programs and activities of the Department.(2)Integrate civil rights and civil liberties protections into all programs and activities of the Department.(3)Conduct civil rights and civil liberties impact assessments, including, as appropriate, prior to the implementation of new Department regulations, initiatives, programs, or policies.(4)Conduct periodic reviews and assessments of policies, procedures, and activities of the Department relating to civil rights and civil liberties, including reviews initiated by the Officer.(5)Provide policy advice, recommendations, and other technical assistance relating to civil rights and civil liberties to the Secretary and to heads of components, directorates, and offices and other personnel within the Department.(6)Review, assess, and investigate complaints, including complaints filed by members of the public, and information indicating possible abuses of civil rights or civil liberties at the Department, unless the Inspector General of the Department determines that any such complaint should be investigated by the Inspector General.(7)As the Officer determines necessary, initiate reviews, investigations, and assessments of the administration of the programs and activities of the Department relating to civil rights and civil liberties.(8)Coordinate with the Privacy Officer to ensure that—(A)programs, policies, and procedures involving civil rights, civil liberties, and privacy considerations are addressed in an integrated and comprehensive manner; and(B)Congress receives appropriate reports regarding such programs, policies, and procedures.(9)Lead the equal employment opportunity programs of the Department, including complaint management and adjudication, workforce diversity, and promotion of the merit system principles.(10)On a semi-annual basis, make publicly available through accessible communications channels, including the website of the Department—(A)information on the responsibilities and functions of, and how to contact, the Office;(B)summaries of the investigations carried out pursuant to paragraph (6) that result in final recommendations that are issued by the Officer ; and(C)summaries of impact assessments carried out pursuant to paragraph (3) or (7) that are issued by the Officer.(11)Engage with individuals and communities whose civil rights and civil liberties may be affected by programs and activities of the Department, including by informing such individuals and communities about report and redress processes and advising the Secretary and heads of components, directorates, and offices and other personnel within the Department of concerns raised by such individuals and communities.(12)Lead the Language Access Program for the Department to ensure the Department can effectively communicate with all individuals impacted by programs and activities of the Department, including those with limited English proficiency. (c)Transparency(1)ComplaintsIn the case of a complaint made concerning allegations of abuses of civil rights and civil liberties under paragraph (6) of subsection (b), the Officer shall—(A)provide to the individual who made the complaint notice of the receipt of such complaint within 30 days of receiving the complaint; and(B)inform the complainant of the determination of the Officer regarding the initiation of a review, assessment, or investigation within the Office, a referral to the Inspector General of the Department, or any other action taken.(2)InvestigationsIn the case of an investigation initiated by the Officer pursuant to paragraph (6) or (7) of subsection (b) in which findings or recommendations are issued, the Officer—(A)shall, on a semi-annual basis, make publicly available through accessible communications channels, including the website of the Department—(i)the findings and recommendations of the Officer, if any; and (ii)a summary of the investigations that result in final recommendations that are issued by the Officer; and(B)shall not include in such findings, recommendations, or summary any personally identifiable information related to any individual involved in such investigation. (3)Submittal to heads of operational componentsThe Officer shall transmit a copy of each summary produced under paragraph (2) to the Secretary and to the head of each relevant operational component of the Department.(4)Reports to congressUpon the conclusion of any investigation conducted by the Officer under paragraph (6) or (7) of subsection (b) in which findings or recommendations are issued, the Officer shall submit to Congress a report on the investigation, which shall be prepared and submitted without any prior comment or amendment by the Secretary, Deputy Secretary, or any other officer or employee of the Department or the Office of Management and Budget, unless the Officer seeks such comment.(d)Component civil rights and civil liberties officerThe head of each of the operational components of the Department, in consultation with the Officer, shall designate a career appointee (as such term is defined in section 3132 of title 5, United States Code) from such component as the Officer for Civil Rights and Civil Liberties of that component. The Officer for Civil Rights and Civil Liberties of each such component shall coordinate with and provide information to the Officer for Civil Rights and Civil Liberties of the Department on matters related to civil rights and civil liberties within the component.(e)Access to informationThe Officer—(1)shall have access in a timely manner to all records, reports, audits, reviews, documents, papers, recommendations, and other materials available to the Department that relate to programs and operations with respect to the responsibilities of the Officer under subsection (b); and(2)may, to the extent the Officer determines necessary, and subject to the approval of the Secretary, administer to or take from any person an oath, affirmation, or affidavit, whenever necessary in the performance of the responsibilities of the Officer under this section.(f)Annual reportNot later than March 31 of each year, the Officer shall submit to the appropriate committees and subcommittees of Congress a report on the implementation of this section during the year preceding the year during which the report is submitted. Each such report shall include, for the year covered by the report—(1)a list of Department programs and activities for which civil rights and civil liberties impact assessments were conducted, or policy advice, recommendations, or other technical assistance was provided;(2)a list of Department programs and activities relating to civil rights and civil liberties that have not had impact assessments conducted during the 5-year period ending on the date of enactment of the Department of Homeland Security Office of Civil Rights and Civil Liberties Authorization Act;(3)an assessment of the efforts of the Department through the Language Access Program to effectively communicate with all individuals impacted by programs and activities of the Department, including those with limited English proficiency; (4)a summary of investigations resulting in recommendations issued under paragraph (6) or (7) of subsection (b) by the Officer to the Secretary or the head of a component, directorate, or office, together with information on the status of the component, directorate, or office’s implementation of such recommendations; (5)information on the diversity and equal employment opportunity activities of the Department, including information on complaint management and adjudication of equal employment opportunity complaints and efforts to ensure compliance throughout the Department with equal employment opportunity requirements;(6)a description of any efforts to engage with individuals and communities whose civil rights and civil liberties may be affected by activities carried out by the Department, including public meetings; and(7)information on total staffing for the Office for Civil Rights and Civil Liberties, including—(A)the number of full-time, part-time and contract support personnel; and(B)information on the number of employees whose primary responsibilities include supporting the Officer in carrying out paragraph (9) of subsection (b)..(b)Clerical amendmentThe item relating to section 705 in section 1(b) of the Homeland Security Act of 2002 is amended to read as follows:Sec. 705. Officer for civil rights and civil liberties..(c)Reporting to CongressSection 1062(f)(1)(A)(i) of the National Security Intelligence Reform Act of 2004 (42 U.S.C. 2000ee–1(f)(1)(A)(i)) is amended by striking the Committee on Oversight and Government Reform of the House of Representatives and inserting the Committee on Homeland Security of the House of Representatives, the Committee on Oversight and Reform of the House of Representatives.3.Comptroller general reviewNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the implementation of subsection (b)(11) of section 705 of the Homeland Security Act of 2002 (6 U.S.C. 345), as amended by section 2. October 19, 2020Reported with an amendment